Citation Nr: 1450515	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO.  11-21 044A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disease (COPD), claimed as emphysema and lung damage. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel



INTRODUCTION

The Veteran served on active duty from October 1952 to August 1954.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2010 rating decision of the Detroit, Michigan, Regional Office (RO) of the Department of Veterans Affairs (VA).  

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.


FINDING OF FACT

In letters of April 2014, both the Veteran and his representative communicated a desire to withdraw the Veteran's appeal.  


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of entitlement to service connection for COPD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In letters of April 2014, both the Veteran and his representative indicated that he wished to cancel his scheduled hearing and to withdraw his appeal.  Specifically, in one letter, the Veteran stated "I have decided to cancel my application for disability" compensation.  Given this statement, there remain no allegations of errors of fact or law for appellate consideration.  The Board does not have jurisdiction to review the appeal of this issue, and the Veteran's service connection claim must be dismissed.  


ORDER

The appeal of the issue of entitlement to service connection for COPD is dismissed.  




____________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


